Per Curiam.
In the year 1900 Martin L. Bergman and others, as plaintiffs, began an action against Charles P. Oudin and others, as defendants, and asked, among other things, for the appointment of a receiver over the business and property of the appellant, a corporation. Pursuant to the request the court appointed as such receiver one A. P. Curry, who served until his death, which occurred about June 1st, 1901. On June 10, following, the respondent, Geo. E. Cole, was appointed to succeed him. Cole acted as receiver from that date until March 3, 1903, when he was discharged by the court, after the termination of the action between Bergman and Oudin above mentioned. In his final account as such receiver he showed that he had employed Bergman from about May 15, 1902, until the close of the receivership1, as a sort of general manager over the work of manufacturing pottery, at a salary of $5 per day. This item the court allowed at the hearing. The court also allowed the receiver, for his services as such, the sum of $1,000; and for his attorney, the sum of $150. Exceptions were taken to the allowance of the items allowed Bergman and the attorney, which exceptions the court *649overruled, after a hearing had thereon. This appeal is from the order of allowance.
The first contention of the appellant is that the receiver maintained himself in office by a corrupt agreement with Bergman. It contends that the receiver employed Bergman at an exorbitant salary, in order to induce him not to settle his differences with Oudin so that the receivership, and his consequent appointment as receiver, might be prolonged indefinitely, and, for that reason, neither he nor Bergman ought to be allowed anything for their services. A further objection to the account of Bergman is that it is at least double the amount usually paid for like services. The objection to the claim of the attorney was that there was no evidence that he had performed any service.
Taking up the objections in the reverse order from that above stated, it appears that it was stipulated that the court should fix the amount to be allowed the attorney, without calling expert evidence as to the value of the services rendered; that the attorney thereupon made a general statement of the services he had rendered, and the court allowed the amount he claimed. It is true, this statement did not go into particulars, but the record of the receiver’s doings was before the court, and was a proper matter to be examined in connection with the statement of the attorney. When these are examined, the allowance does not seem unreasonable. The services extended over a considerable period of time, and the receiver was in constant need of, and as constantly sought, the advice of his counsel.
The allowance to Bergman is supported by the receiver’s statement to the effect that Bergman was an expert in the line of work that he was required to perform, and that the increased production of the plant when under his supervision more than justified his employment at the wages allowed him. The business in which the corporation was *650engaged, that of manufacturing pottery, required a man as manager who was skilled in the business. Such men, the receiver states, were not plentiful, and the necessities of the occasion required the payment of high wages. On the whole record we think the court properly allowed this item.
On the question whether or not there was a corrupt agreement between the receiver and Bergman, we are content also to accept the conclusion of the trial court. "While the evidence on the question was conflicting, we cannot say, after a careful perusal of the record, that the trial court did not decide in favor of its preponderance.
The judgment should be affirmed, and it is so ordered.